Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #013


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 17th day of March, 2015, are as follows:




PER CURIAM:

2014-C -1233      NELLIE PIERCE, ET AL.     v. ATLANTIC RICHFIELD COMPANY, ET AL.
                  (Parish of Vermilion)

                  Accordingly, the lower courts judgments are reversed, and the
                  case is remanded to the district court for further proceedings.
                  WEIMER, J., concurs, and assigns reasons.
                  GUIDRY, J., concurs and assigns reasons.
03/17/15

                           SUPREME COURT OF LOUISIANA

                                        NO. 2014-C-1233

                                   NELLIE PIERCE, ET AL.

                                             VERSUS

                     ATLANTIC RICHFIELD COMPANY, ET AL.

            ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
                 THIRD CIRCUIT, PARISH OF VERMILION


PER CURIAM

       Because Eagle Pipe & Supply, Inc. v. Amerada Hess Corp., 10-2267, 10-2275,

10-2279, 10-2289 (La. 10/25/11), 79 So. 3d 246, addressed subsequent purchaser

rights following a sale, which are distinguishable from the rights acquired through a

succession transfer, we find Eagle Pipe is not dispositive of the exceptions of no right

of action filed by the defendants in this case. Accordingly, the lower court judgments

are reversed, and the case is remanded to the district court for further proceedings.1




       1
           Plaintiffs also included Nellie Pierce and Pierce Enterprises. The court of appeal concluded
“[i]t is undisputed that neither Mrs. Pierce nor Pierce Enterprises have any ownership interest in any
of the property at issue before the court.” The parties limited their arguments to the rights of the
Pierce children as “universal legatees.” Therefore, the rights of Nellie Pierce and Pierce Enterprises
are not at issue.
03/17/15

                   SUPREME COURT OF LOUISIANA

                                 NO. 2014-C-1233


                           NELLIE PIERCE, ET AL.

                                     VERSUS

                ATLANTIC RICHFIELD COMPANY, ET AL.


       ON WRIT OF CERTIORARI TO THE COURT OF APPEAL, THIRD CIRCUIT,
                          PARISH OF VERMILION


WEIMER, J., concurring.

      I concur in the result. See Eagle Pipe and Supply, Inc. v. Amerada Hess

Corp., 10-2267, 10-2275, 10-2279, 10-2289 (La. 10/25/11), 79 So. 3d 246 (Weimer,

J., dissenting at pp. 284-88, 291-93).
03/17/15



                     SUPREME COURT OF LOUISIANA

                                  No. 2014-C-1233

                              NELLIE PIERCE, ET AL.

                                     VERSUS

                ATLANTIC RICHFIELD COMPANY, ET AL.

        ON WRIT OF CERTIORARI TO THE COURT OF APPEAL
            THIRD CIRCUIT, PARISH OF VERMILLION


GUIDRY, J., concurs and assigns reasons.

      I concur in the result of our per curiam decision today. I write separately to

point out that our reversal of the lower courts’ rulings, because they relied on the

subsequent purchaser doctrine as applied in Eagle Pipe & Supply, Inc. v. Amerada

Hess Corp., 10-2267, 10-2275, 10-2279, 10-2289 (La. 10/25/11), 79 So. 3d 246,

does not address the merits of any other basis for the defendants’ exceptions or

defenses, including extinguishment of the plaintiffs’ claims by confusion and

prescription or peremption.




                                         1